                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JERRY HAMILTONHAUSEY,                             Case No. 18-cv-06457-SI
                                   8                  Petitioner,
                                                                                          JUDGMENT
                                   9            v.

                                  10    UNKNOWN,
                                  11                  Respondent.

                                  12
Northern District of California
 United States District Court




                                  13         The petition for writ of habeas corpus is dismissed.

                                  14

                                  15         IT IS SO ORDERED AND ADJUDGED.

                                  16

                                  17   Dated: November 5, 2018

                                  18                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
